Citation Nr: 0028772	
Decision Date: 10/31/00    Archive Date: 11/03/00

DOCKET NO.  94-48 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a cervical spine 
disorder.


REPRESENTATION

Appellant represented by:	Larry R. Morton, attorney


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from June 1976 to June 
1980.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1992 rating decision of the 
Washington, D.C., Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO denied 
entitlement to service connection for a cervical spine 
disorder.  Jurisdiction was subsequently transferred to the 
Cleveland, Ohio, RO in 1999.

In February 1997, the appellant had a hearing before the 
Board Member rendering this decision.  That same month, the 
Board remanded the claim for additional development.

In May 2000, the appellant had another hearing before the 
Veterans Law Judge rendering this decision.

The Board notes that in a letter dated February 2000, the 
appellant's attorney raised a claim for entitlement to 
pension benefits.  Additionally, at the May 2000 Board 
hearing, the appellant's attorney raised an issue of 
entitlement to service connection for a skin disorder, 
including herpes zoster with neurologic residuals.  Neither 
of these claims have been adjudicated by the RO.  Without a 
rating decision, a notice of disagreement, and a substantive 
appeal, the Board does not have jurisdiction to consider such 
issues.  See Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. 
Brown, 5 Vet. App. 554 (1993).  These issues are thus 
referred to the RO at this time for initial consideration.

The Board also notes that the appellant submitted additional 
evidence in July and August 2000.  A waiver of consideration 
of this evidence was not provided.  38 C.F.R. § 20.1304(c) 
(1999).  However, this evidence pertains to skin disease and 
neurologic residuals, and, therefore, it is not relevant to 
the claim currently before the Board.  With regard to the 
issue of service connection for a cervical spine disability, 
referral of this evidence to the RO is not necessary.


FINDING OF FACT

Degenerative arthritis of the cervical spine and cervical 
spondylosis did not begin in and are not due to service.


CONCLUSION OF LAW

A cervical spine disorder, to include degenerative arthritis 
of the cervical spine and cervical spondylosis, was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
5107 (West 1991); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The appellant claims that he injured his neck in service, 
which has caused a current cervical spine disorder and that 
service connection is warranted for such residual disability.  

The service medical records show the appellant was seen in 
July 1978 with complaints of left leg pain below his knee for 
the past day.  The examiner referred him to physical therapy 
and noted that the appellant had complained of a bad posture.  
The examiner stated the appellant's neck was slightly 
inclined forward when standing straight, and stated to either 
advise him or to start physical therapy.  When seen in the 
physical therapy clinic the same day, the appellant expressed 
concerns about his posture and wanting to improve it.  
Examination revealed a "forward head" and increased lumbar 
lordosis in the standing position.  The examiner stated he 
gave the appellant instructions on exercises.  

In September 1978, the appellant complained of stiffness and 
pain in his neck.  He described painful swallowing and 
discomfort when talking.  He reported he had been struck in 
the right side of the neck while playing football.  
Examination revealed the throat to be slightly injected.  The 
neck had full range of motion without palpable nodes.  The 
thyroid was not palpable.  The examiner stated, "Neck 
pains-not explained."

The appellant was seen by a different examiner that same 
month.  The examiner noted the football injury.  Examination 
of the nasopharynx, the oropharynx, and the hypopharynx were 
all within normal limits.  The examiner stated the epiglottis 
and cords were thickened and edematous.  He noted the left 
cord was bowed in the middle one-third, which had created a 
small glottic chunk.  Otherwise, the cords were freely 
mobile.  No diagnosis was entered.

The appellant underwent physical examinations in February 
1986 and February 1988 for his employment with the United 
States Postal Service.  The findings addressed below are 
identical for both examinations.  When asked if he had any 
physical impairment which could interfere in any way with the 
full performance of duties of the position for which he was 
applying, the appellant stated no.  Additionally, he denied 
ever having or having now "stiffness in neck."  Physical 
examination of the neck, upper extremities, and spine was 
normal.  The examiner stated the appellant did not have any 
significant findings related to his past medical history.

A February 1992 private medical record shows the veteran 
reported experiencing pain in the cervical region since 
December 1991.  He noted he had a transient problem in 1979 
and 1980 while in the military.  The private physician 
stated, "At that time, he had physical therapy, with 
complete recovery of his symptomatology, and was doing fine 
until December 1991."  The impression was cervical disk 
syndrome.

A March 1992 private MRI of the cervical spine revealed small 
bone spurs in the bodies of the C5 and C6 vertebra and a loss 
of normal cervical lordosis, which the radiologist stated may 
be due to muscle spasm.

The appellant underwent a VA examination in June 1992.  He 
reported that he noticed pain in his left upper back, which 
radiated to the back of his left arm, on turning his head to 
the left, in December 1991.  Examination revealed that the 
left cervical paraspinals were tender.  Rotation or lateral 
bending caused pain in the left cervical paraspinals.  The 
musculature of the back was within normal limits.  The 
diagnosis was left C5 irritative radiculopathy with pain.

The appellant had an RO hearing in June 1993.  There, he 
testified he had not had any neck problems prior to service 
and had developed neck pain while in service.  He noted he 
had undergone physical therapy for his left leg in 1978.  He 
stated that at the time he was seen for his lower leg 
complaints, he reported problems with his posture.  The 
appellant stated he was required to carry an M-14, which 
weighed between 14 and 17 pounds, and march with this rifle.  
He stated when he would move the rifle from one shoulder to 
the other, it would land on his neck.  The appellant felt 
such action contributed to his neck problems.

The appellant's representative asked why the medical evidence 
was silent as to treatment for his neck problem between his 
discharge from service in 1980 and when he was first seen 
following service in 1991.  The appellant stated he had 
become a Muslim in service and that based upon his religious 
beliefs, he believed in self healing, which was why he had 
not sought treatment.  He stated he would treat his neck 
pains by taking hot showers and praying that the pain would 
go away, but noted that the pain was manageable at that time.

The appellant stated he was first treated following service 
in 1989, when he had sustained an injury to his knee while 
working for the United States Postal Service.  He stated his 
knee had prevented him from lifting or pushing heavy objects 
of mail and at that time, he had noticed stiffness and pain 
in his neck.  The appellant stated that he had never had 
problems with his neck except for the injury he had sustained 
in service, which was why he believed his current neck 
condition was related to service.

The appellant stated he was being treated by a private 
physician, who had attributed his current neck problems to 
service.

A March 1993 neurological consultation report from A. Janati, 
M.D., the appellant's treating physician, indicated the 
appellant's complaints of chronic neck pain and stiffness and 
that he (Dr. Janati) had reviewed service medical records 
pertaining to postural abnormalities.  In an August 1993 
letter Dr. Janati stated the following, in part:

I am writing to you concerning [the 
appellant], whom I initially saw on March 
12, 1993, with a chief complaint of 
chronic neck pain and stiffness.  An 
investigation has demonstrated 
degenerative arthritis of the cervical 
and thoracic spine, secondary to trauma.  
The patient's symptoms began when he was 
serving in the military in 1978.  At that 
time, he was reported to have 
abnormalities of posture and, indeed, he 
received physical therapy with some 
improvement of his symptoms.  It is my 
professional opinion, that within a 
reasonable degree of medical certainty, 
the patient's symptoms are related to 
neck injuries incurred as a result of 
mechanical trauma during the military 
service.

On VA examination in August 1993 the appellant gave a history 
of a neck injury playing football in service and treatment at 
that time for strained neck and of developing neck pain 
radiating to the shoulder and arm in 1991 during physical 
therapy for a knee injury.  The diagnoses were degenerative 
disc disease of the cervical spine and post traumatic 
cervical spondylosis with left C5 radiculopathy.

At the February 1997 Board hearing, the appellant stated he 
began having neck problems in 1978, when he had sharp pains 
in his lower left leg, which was "consistent with neck 
stiffness."  He testified that an examiner noted he had bad 
posture, and he stated he had been disciplined because of his 
incorrect posture in which he was required to go through 
training a second time.  He asserted he had undergone 
physical therapy to improve his posture.

The appellant stated he was later struck in the neck by 
someone's forearm while playing football and had been treated 
for neck complaints soon after the incident.  He noted he did 
not seek treatment after September 1978 because he felt he 
had not been diagnosed properly and he had used self-healing 
based upon his religion.

The appellant stated that following service, he worked as a 
police officer, a clerk, a deliverer for the United Parcel 
Service, a security officer, and then mail processor for the 
United States Postal Service.  He stated he injured his left 
knee while working for the United States Postal Service and 
received disability retirement from them starting in 1992.  

The appellant testified he had first gone to see a doctor 
after service in 1980 for fatigue, but that such records were 
not available because that doctor had died.  He stated the 
next time he saw a doctor was in 1991 because of neck pains, 
which were radiating into his left arm.  He attributed his 
left knee injury at the United States Postal Service to his 
worsening neck symptomatology.  

The appellant stated he first went to see Dr. Janati in 1992.  
He noted that he had given Dr. Janati his service medical 
records and that Dr. Janati had reviewed them.  The appellant 
stated he had been in an automobile accident in 1996, at 
which time he reinjured his neck.

The appellant underwent a VA examination in November 1998.  
The examiner reported the medical history as related by the 
appellant.  He examined the appellant and entered a diagnosis 
of cervical spondylosis, "etiology undetermined."  He made 
the following conclusion, in part:

The patient was struck in his neck.  This 
could have been a severe injury but the 
extent of this was not documented from 
the records.  This examiner could not 
glean the deciding details from the 
injury.  Of interest, is that he had two 
weeks of treatment and did not return 
with any further complaints after this 
time.  The patient, however, states that 
he did not want to be seen as trying to 
escape duties in explaining why he did 
not return for treatment.  His present 
condition is chronic, but this examiner 
cannot determine from the records when 
they began.  The x-ray findings may not 
always be evident with the initial exam; 
and if there is deterioration, this may 
not be evident for even two years after 
beginning of symptoms or following an 
injury.  The patient was discharged from 
active duty [on] June 6, 1980.  There is 
a letter in his file from the Disabled 
American Veterans Service office dated 
March 29, 1993, indicating that he was 
released from active military service in 
June of 1990.  His MRI done in March 3, 
1992, in the file[, done] by a facility 
in Virginia[,] reveals small bone spurs 
noted on the body of C5 and C6 vertebrae 
with loss of normal cervical lordosis.

If the date of discharge noted in the 
Disabled American Veterans organization 
letter is accurate, th[e]n the findings 
on March 3, 1992, of the cervical spine 
deterioration would be consistent with 
his service time.  If the date truly is 
June of 1980, this examiner could not 
find any material evidence in the record 
indicating that the condition was 
documented while he was in active duty. 

The appellant underwent a VA neurology examination in 
December 1998.  The examiner noted he had obtained a medical 
history from the appellant and had reviewed the service 
medical records.  The appellant reported he had been in an 
automobile accident in 1996 and had reinjured his left knee, 
but denied any head or neck injuries.

Physical examination revealed no cervical or paravertebral 
muscle spasm.  Range of motion of the neck was full.  Tests 
of coordination and sensation were intact.  The examiner 
noted that an x-ray of the cervical spine showed a 
straightening of the cervical spine, which was consistent 
with muscle spasm.  He added he had suggested a CT scan of 
the cervical spine and that the appellant declined to have 
additional studies of his neck.  He entered diagnoses of 
musculoskeletal neck and shoulder pain and possible early 
osteoarthritis of the cervical spine, which he stated was 
consistent with the appellant's age.

The examiner made the following conclusion:

The patient sustained a trauma to the 
throat for which he was evaluated on 
09/19/78.  This evaluation was several 
weeks after the appellant sustained the 
blow with the elbow.  For such a blow to 
have caused injury to the cervical spine 
that a considerable degree of trauma and 
injury to the trachea and possibly the 
larynx would have had to be sustained and 
this injury would have had to be of great 
magnitude if the blow was from the front 
in order to injure the neck.  It probably 
would have required emergency treatment 
at the time of the injury.  The patient 
did not incur a cervical spine disorder 
during service due to the throat trauma.  
There is no etiological relationship 
between the patient's current complaint 
of neck pain and in-service pathology 
involving the cervical spine.

At the May 2000 Board hearing, the appellant testified that 
the VA examinations conducted in November 1998 and December 
1998 were not thorough.  Specifically, as to the November 
1998 examination, he stated the examiner had asked only 
general questions and then did a five-minute physical 
examination.  He noted that when the examiner asked him to 
stand up straight, his spine made a crackling sound, which 
the examiner ignored.  The appellant stated the examiner did 
not discuss any follow-up questions with him.  He also stated 
the information reported by the examiner was inconsistent 
with what he had reported to him.  He made similar complaints 
about the December 1998 examination.

The appellant testified that the examinations conducted by 
Dr. Janati were much more thorough than those done by VA 
examiners.  He noted that Dr. Janati had reviewed his service 
medical records from August 1977 until 1980.

The appellant stated he had been driving a taxi cab for the 
last year and one half on a part-time basis, working 
approximately three days per week.  

The appellant's attorney stated the November 1998 and 
December 1998 examinations should be given little probative 
value because they were "perfunctory at best."  He added 
that one of the examiners reported information which was 
inconsistent with what the appellant had reported.  He stated 
the examination reports were unreliable.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 1991).  Service connection for 
arthritis may be granted if manifest to a compensable degree 
within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112 (West 1991).  Service connection may be granted 
for any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

When determining whether a claim is well grounded, the 
evidence submitted in support of the claim must be accepted 
as true; however, once well-groundedness is established, the 
weight and credibility of the evidence must be assessed.  
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).

The appellant has asserted he injured his neck in service, 
which is substantiated by the service medical records.  In an 
August 1993 private medical record, Dr. Janati noted the 
appellant had injured his neck in service and entered a 
diagnosis of degenerative arthritis of the cervical spine.  
He concluded, "It is my professional opinion, that within a 
reasonable degree of medical certainty, the patient's 
symptoms are related to neck injures as a result of 
mechanical trauma during military service."  The Board finds 
that such statement is sufficient to establish a well-
grounded claim for service connection for a cervical spine 
disorder.  38 U.S.C.A. § 5107(a).

Because the claim of entitlement to service connection for a 
cervical spine disorder is well grounded, VA has a duty to 
assist the appellant in developing facts pertinent to the 
claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.159 (1999); 
Murphy, 1 Vet. App. 78 (1990).  In this regard, the Board 
notes that the purpose of the February 1997 remand was to 
obtain any medical records from the appellant's various 
places of employment that could assist him with his claim.  
Additionally, the Board asked to have the appellant examined 
and for the VA examiner to state whether the current cervical 
spine disorder was related to service.  The Board finds VA 
has met its duty to assist in this case.

Additionally, once a claim is well grounded, the Secretary is 
then responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  In reaching the merits determination, 
truthfulness and credibility are no longer assumed.

The Board notes that the diagnosis of a current cervical 
spine disorder is not in dispute.  The appellant has been 
given current diagnoses of a cervical spine disorder by 
private physicians and VA examiners.  Additionally, there is 
no dispute that the appellant sustained an injury to his 
throat and complained of bad posture in his neck while in 
service.  The issue before the Board is whether the 
appellant's current cervical spine disorder is related to 
service.

After having carefully reviewed the evidence of record, 
entitlement to service connection for a cervical spine 
disorder is not warranted.  The Board finds the preponderance 
of the evidence is against the appellant's claim that his 
current cervical spine disorder is related to his military 
service.  Initially, the Board notes that neither arthritis 
nor disc disease of the cervical spine was shown in service 
nor was arthritis of the cervical spine manifested within one 
year of discharge from service.

The evidence in favor of a finding that the cervical spine 
disorder is related to service is Dr. Janati's opinion.  In 
the August 1993 letter, he stated the appellant had 
degenerative arthritis of the cervical spine, which he 
attributed to mechanical trauma to the neck in service.  He 
stated that such determination was made within a reasonable 
degree of medical certainty.  Therefore, Dr. Janati has made 
a determination that the appellant's cervical spine disorder 
is due to service.

It must be noted that in a February 2000 private medical 
record, Dr. Janati reiterated his determination that the 
appellant's cervical spine disorder is due to service.

However, the Board finds that the preponderance of the 
evidence is against a finding that the appellant's cervical 
spine disorder is related to service.  First, the service 
medical records show only an injury to the appellant's throat 
and complaints of bad posture; they do not show a diagnosis 
of a chronic cervical spine disorder.  

Additionally, the appellant underwent examinations for 
employment purposes in February 1986 and February 1988, at 
which times, he denied any neck stiffness.  Physical 
examination of his neck, spine, and upper extremities was 
normal at both times.  Such lack of any neck symptomatology 
is against his claim that he had continuous neck problems 
between his discharge from service and the first diagnosis of 
a cervical spine disorder in 1992.  

The appellant underwent a VA examination in November 1998.  
There, the VA examiner reviewed the appellant's service 
medical records and examined the appellant.  He determined 
the appellant had a current chronic cervical spine disorder, 
but that he could not determine from the records when it had 
begun.  The VA examiner stated that he could not find any 
evidence in the record which would indicate that the current 
cervical spine disorder was documented while he was in 
service.  Thus, this evidence is against the appellant's 
claim that the current cervical spine disorder is due to 
service.

The Board is aware that the VA examiner who conducted the 
November 1998 examination was confused as to the appellant's 
date of discharge from service.  However, he made two 
opinions based upon the two different discharge dates that he 
had found in the claims file.  Because the date of discharge 
was not June 1990, the Board attributes no probative value to 
the VA examiner's finding that the findings in the March 1992 
MRI would be consistent with service, as he clearly 
conditioned that determination on the basis of the 
appellant's discharge date being in June 1990.

Further, the appellant underwent a VA examination in December 
1998.  There, the VA examiner reviewed the appellant's 
service medical records and examined the appellant.  He 
determined the appellant did not incur a cervical spine 
disorder in service due to throat trauma and that there was 
no etiological relationship between the appellant's current 
neck pain complaints and the inservice pathology involving 
the cervical spine.  Thus, this evidence is against the 
appellant's claim that the current cervical spine disorder is 
due to service.

The Board finds that the evidence against the appellant's 
claim preponderates the evidence in favor of his claim.  
Although Dr. Janati had attributed the appellant's current 
cervical spine disorder to service, he did not substantiate 
his determination with the clinical findings made in service 
in relation to the appellant's neck complaints and throat 
injury.  Instead, he made a conclusory determination without 
support from the record.

The VA examiners, who conducted the November 1998 and 
December 1998 examinations, substantiated their 
determinations with clinical findings shown in the service 
medical records and noted the lack of findings in the service 
medical records of a cervical spine disorder.  Both arrived 
at the same conclusion.  The Board accords more probative 
value to these opinions that the current cervical spine 
disorder is not related to service than to Dr. Janati's 
opinion that the cervical spine disorder is related to 
service.

The Board is aware the appellant has asserted that Dr. Janati 
had reviewed his service medical records at the time he made 
his August 1993 determination.  That may be true; however, he 
did not substantiate his determination that the appellant's 
current cervical spine disorder was related to service with 
the objective clinical findings reported in the service 
medical records.  Moreover, his review of the service medical 
records as stated by him did not indicate trauma directly to 
the neck but only the findings of a postural abnormality.  
These factors have caused the Board to give less probative 
weight to his opinion.  

The Board notes that the appellant has alleged that the 
November 1998 and December 1998 examinations were not 
thorough and that one of the VA examiners misstated his 
report of his symptoms.  He stated the VA examiners had 
barely examined him.  Based on the clinical findings reported 
in the examination reports, the Board does not find that the 
examinations were not thorough.  As stated above, the Board 
does not refute that the appellant has a current cervical 
spine disorder.  The more important aspect of those 
examinations were determining if the inservice injury and 
complaints of posture had developed into the current cervical 
spine disorder.  Although his current complaints are 
important, the main issue was the etiology of the current 
complaints.  It is clear from reviewing the examination 
reports that the VA examiners conducted thorough 
examinations, to include a thorough review of the appellant's 
claims file, which included his service medical records.

Since the reported findings in the VA medical examination 
reports speak for themselves, and it is not shown that the 
medical examinations were in some way incorrectly prepared or 
that the VA examiners failed to address the clinical 
significance of the appellant's cervical spine disorder, the 
Board finds that additional development by way of another 
examination would be redundant and unnecessary.  The mere 
fact that the medical findings entered in the November 1998 
and December 1998 examination reports are adverse to the 
appellant is not sufficient to warrant additional 
development.

Additionally, the Board finds that the lack of clinical 
findings related to the neck in the February 1986 and 
February 1988 examinations outweigh the appellant's 
contentions that he had continuous symptomatology from 
service until the first showing of a cervical spine disorder 
in 1992, which is 12 years following his discharge from 
service.  Also, when seen in February 1992, the appellant 
reported he had had neck pain since December 1991.  The Board 
notes that such statement is also against his reports of 
continuity of symptomatology.  It must be noted that this 
medical record was created prior to the appellant's claim for 
entitlement to service connection, and thus the Board gives 
his report of neck pain from December 1991 more probative 
value than his allegation of constant neck pain from 1980 to 
the present time.

The Board has reviewed the testimony the appellant has 
provided at the June 1993 RO hearing and the two Board 
hearings before the Veterans Law Judge.  It finds his report 
of constant neck pain from his 1978 injury to 1992 to be not 
credible.  The service medical records show that following 
the 1978 neck complaints, the appellant was seen with 
complaints of a sore throat, tinea cruris, right foot pain, 
left leg boil, right thigh boil, skin rash, right great toe 
pain, and was diagnosed with an upper respiratory infection.  
The 1986 and 1988 examinations related to his employment with 
the United States Postal Service show no complaints of neck 
pain or a cervical spine disorder.  The Board has determined 
that the evidence of record outweighs the appellant's report 
of continuity of symptomatology between service and the 1992 
finding of a cervical spine disorder.  

Additionally, it must be noted that at the May 1997 Board 
hearing, the appellant stated he had been in an automobile 
accident in which he had reinjured his neck.  He testified he 
was hit on the side and hit his head against the door and had 
suffered whiplash and that his neck was worse than it had 
been prior to the accident.  However, at the time of the 
December 1998 examination, the appellant reported to the VA 
examiner that he had been in an automobile accident in 1996, 
where he had reinjured his knee, but he denied any head or 
neck injuries.  When the appellant refuted some of the 
findings reported in the examination reports at the May 2000 
Board hearing, this was not one of the findings he stated was 
incorrect.  Such discrepancy further substantiates the 
Board's determination that the appellant's statements are not 
credible.

The Board has discussed why it finds that the preponderance 
of the evidence is against the appellant's claim for 
entitlement to service connection for a cervical spine 
disorder.  The United States Court of Appeals for Veterans 
Claims (the Court) has recognized that the Board is not 
compelled to accept medical opinions; rather, if the Board 
reaches a contrary conclusion, it must state its reasons and 
bases and be able to point to a medical opinion other than 
the Board's own, unsubstantiated opinion. Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

Here, the Board has based its decision on the service medical 
records, which show a throat injury and complaints of bad 
posture, but do not show a diagnosis of a cervical spine 
disorder, the private medical records dated in 1986 and 1988, 
which do not show any neck complaints or a cervical spine 
disorder; and the VA opinions made in the November 1998 and 
December 1998 examination reports, wherein the examiners 
determined the current cervical spine disorder was not 
related to the appellant's service.  See id.  The Board notes 
that the Court has not adopted a treating physician rule 
which gives the opinions of treating physicians greater 
weight in evaluating veterans' claims and which would give 
Dr. Janati's opinion more probative weight than those of the 
VA examiners.  Harder v. Brown, 5 Vet. App. 183, 189 (1993); 
Guerrieri v. Brown, 4 Vet. App. 467, 471 (1993).

Although there are other medical records in the claims file, 
the Board has concentrated on the medical evidence which 
provides a positive or negative nexus between the appellant's 
cervical spine disorder and service.  The other medical 
evidence may show diagnoses of a cervical spine disorder, but 
the examiners, whether VA or private, did not address the 
etiology of the appellant's cervical spine disorder, which 
would not be relevant to the determination of whether the 
cervical spine disorder was related to service.  As stated 
above, there is no dispute as to the veteran having a 
cervical spine disorder.

The Board notes that at the time of the May 2000 hearing, the 
appellant submitted additional evidence along with a 
statement waiving initial RO consideration of the evidence.  
See 38 C.F.R. § 20.1304 (1999).  The medical records from Dr. 
Janati relate to the appellant's lumbar spine, and thus are 
not relevant to his current claim for a cervical spine 
disorder.

Additionally, he submitted a copy of a letter he had written 
to the VA examiner, who had conducted the December 1998 
examination .  In the letter, the appellant stated he wanted 
to undergo a CT scan and MRI of his cervical spine.  As 
stated above, the VA examiner stated in his December 1998 
examination report that the appellant had refused to undergo 
a CT scan of the cervical spine.  Regardless of the 
miscommunication, the Board finds that obtaining a CT scan of 
the spine is not necessary.  Of record is a 1992 CT scan of 
the cervical spine.  Again, as stated previously, the issue 
before the Board is the etiology of the appellant's cervical 
spine disorder, and not the current level of his disability.

Finally, the appellant and his attorney have alleged that the 
appellant's cervical spine disorder is related to service; 
however, they are not competent to provide a nexus between 
the current cervical spine disorder and service, as that 
requires a medical opinion.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

The Board has determined that the preponderance of evidence 
is against the appellant's claim for entitlement to service 
connection for a cervical spine disorder, and thus there is 
no doubt to be resolved.  38 U.S.C.A. § 5107(b) (West 1991); 
Gilbert, 1 Vet. App. at 55.

II.  Constitutional Argument

The Board notes that the appellant's attorney has raised a 
constitutional issue.  The appellant has stated he did not 
seek treatment for his cervical spine disorder between 
service and 1992 because his religion believes in self 
healing.  The appellant's attorney asserts that the action by 
VA in denying the appellant's claim for entitlement to 
service connection for a cervical spine disorder is 
unconstitutional because it denies the veteran his First 
Amendment right of free exercise of religion.

The Board will not address the appellant's attorney's 
constitutional issue, as such determination is not within the 
jurisdiction of the Board.  Johnson v. Robison, 415 U.S. 361 
(1974).


ORDER

Entitlement to service connection for a cervical spine 
disorder is denied.



		
	HOLLY E. MOEHLMANN
Veterans Law Judge
	Board of Veterans' Appeals



 



